DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of April 29, 2022, Applicant, on August 19, 2022, amended claims 1, 3, 5, & 10. In view of an election of claims 1-10, claims 11-18 were previously withdrawn. Claims 1-18 are still pending. Of the pending claims, claims 1-10 have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
 





Response to Amendment
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections for being directed to an abstract idea. Therefore, these rejections are maintained below.
Applicant's amendments are sufficient to overcome the prior art rejections. Therefore, these rejections are withdrawn.





Response to Arguments - 35 USC § 101
Applicant’s remaining arguments with respect to the 35 USC 101 rejections for being directed to an abstract idea have been fully considered, but they are not persuasive.

Applicant argues that the now amended claim language integrates the alleged abstract idea into a practical application under prong two of step 2A of the § 101 analysis, and/or add ‘significantly more’ under step 2B of the § 101 analysis because (1) the claim limitations are now more focused to a specific and practical application where the workflow is a series of ordered work steps where a document is transferred between the work steps of the workflow, which include at least a first work step and a subsequent second work step, (2) the above claim language requires the display to display the workflow in entirety including each of the ordered work steps while the testing of the workflow is performed, and (3) the above claim language now requires that the acquired personal setting information of the first user (or second user) include "a device ID uniquely identifying a device used by the first (second) user, a display language, and a file storage location" and the first (second) simulation screen is the screen as it would be displayed on the particular "device uniquely identified with the device ID in the acquired personal setting information of the first (second) user." Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Claim 1, and similarly claims 2-10, recites “for testing a workflow and being operated by a tester, the workflow being a series of ordered work steps where a document is transferred between the ordered work steps, the ordered work steps including at least a first work step and a subsequent second work step, … comprising: a display; and … while the display displays the workflow in entirety including each of the ordered work steps: acquire personal setting information of a first user who is intended to execute a-the first work step of the workflow, wherein the acquired personal setting information of the first user includes a device ID uniquely identifying a device used by the first user, a display language for the device used by the first user, and a file storage location for the device used by the first user; display, on the display, a first simulation screen based on the personal setting information of the first user, the first simulation screen simulating a first screen as it would be displayed on … uniquely identified with the device ID in the acquired personal setting information of the first user as the first user executes the first work step of the workflow; acquire personal setting information of a second user who is intended to execute a-the second work step of the workflow, the second user different from the first user, wherein the acquired personal setting information of the second user includes a device -2-Application No. 16/213,072 ID uniquely identifying a device used by the second user, a display language for the device used by the second user, and a file storage location for the device used by the second user; and display, on the display, a second simulation screen based on the personal setting information of the second user, the second simulation screen simulating a second screen as it would be displayed on … uniquely identified with the device ID in the acquired personal setting information of the second user as the second user executes the second work step of the workflow, the second work step of the workflow to be executed by the second user following the execution of the first work step by the first user on the first screen, wherein in the workflow, the document is to be approved by multiple tiers of people, and each approval step is one of the ordered work steps of the workflow.” Claims 1-10, in view of the claim limitations, are directed to the abstract idea of testing a workflow of a series of ordered work steps where a document is transferred between the ordered work steps operated by a tester by displaying the workflow steps, wherein, in the workflow steps, the document is approved by people in approval steps of the ordered workflow steps of the workflow, acquiring setting information about a first user who executes a first work step of the workflow, a device ID, a language, and a file location, displaying a first simulation screen on which the first user executes the first work step of the workflow based on the acquired information, acquiring setting information about a second user who executes a second work step of the workflow, a device ID, a language, and a file location and displaying a second simulation screen on which a second user executes a second work step of the workflow following the execution of the first work step by the first user on the first screen.
A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, including the limitations referred to by Applicant of the workflow being a series of ordered work steps where a document is transferred, displaying the workflow, acquiring personal setting information, and generating screens according to personal settings of different operators, but for the computer components and systems performing the claimed functions (e.g., processing apparatus, processor, and device), the broadest reasonable interpretation of testing a workflow of a series of ordered work steps where a document is transferred between the ordered work steps operated by a tester by displaying the workflow steps, wherein, in the workflow steps, the document is approved by people in approval steps of the ordered workflow steps of the workflow, acquiring setting information about a first user who executes a first work step of the workflow, a device ID, a language, and a file location, displaying a first simulation screen on which the first user executes the first work step of the workflow based on the acquired information, acquiring setting information about a second user who executes a second work step of the workflow, a device ID, a language, and a file location and displaying a second simulation screen on which a second user executes a second work step of the workflow following the execution of the first work step by the first user on the first screen could all be reasonably interpreted as a human displaying a workflow with a pen and paper, a human mentally observing setting information, a human using judgement to analyze  the information to generate a simulation of performing the workflow, and a human displaying the steps in the simulated workflow either manually and/or using a pen and paper. Therefore, the claims recite a mental process. 
	A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, as a whole, each of the limitations above, including the limitations referred to by Applicant, manage testing a workflow performed by users based on acquired information about a first user and second user who executes a first and second work step of the workflow and displaying the screen on which the first and second user executes the first and second work step of the workflow, which manages the personal human behavior of the first and second user executing the workflow. Therefore, the claims recite a certain method of organizing human activity. 
Accordingly, the claims, including the features referred to by Applicant, recite to a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.

That is, aside from the recitation of “device” in the limitations reciting “the [] simulation screen simulating a second screen as it would be displayed on the device” each of the limitations referred to by Applicant are not additional elements beyond the recited abstract idea, but rather, the features referred to by Applicant are part of and directed to the recited abstract idea for the reasons set forth above.

As noted above, under the second prong of Step 2A and Step 2B, in order to determine whether the claims integrate the abstract idea into a practical application or whether the claims recite significantly more than the abstract idea, Examiner’s must determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application or are significantly more than the abstract idea itself. However, as noted above, the limitations referred to by Applicant are not additional elements beyond the recited abstract idea, but rather, the features referred to by Applicant are part of and directed to the recited abstract idea because, for the reasons set forth above, the recited workflow of transferring and people approving documents, displaying of the workflow, acquiring personal setting information, and displaying of the first and second screen of the first and second user performing the first and second steps of the workflow manages human behavior of the users performing the workflows and acquiring and displaying information can be performed by a human mentally observing information and manually displaying the information with a pen and paper.
Under step the second prong of Step 2A and 2B, the only additional elements beyond the recited abstract idea include the recitations of “[a]n information processing apparatus,” “a processor programmed to,” and “device” in claim 1, and similarly claim 10;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application or amount to significantly more than an abstract idea. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. 
Furthermore, with respect to the “display” and “screen” elements, while displaying a screen as displayed to a user may be interpreted to be abstract because, as noted above, the information displayed manages human behavior of the users performing the workflows and displaying can be performed manually with a pen and paper, when analyzed as an additional element, these features do not integrate the abstract idea into a practical application because they are no more generic computer components applying the abstract idea, and further, these features are merely performing data gathering, which is insignificant extrasolutionary activity, which is not sufficient to integrate an abstract idea into a practical application or amount to significantly more than an abstract idea.. 


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections for being directed to an abstract idea have been fully considered, and they are persuasive. Specifically, Examiner finds particularly persuasive those arguments in pages 13-15 arguing that the applied art of Shtuchkin, et al. (US 20170277625 A1), hereinafter Shtuchkin, and Tsai, et al. (US 20180025503 A1), hereinafter Tsai, does not disclose and would not render obvious the features of claim 1, and similarly claim 10.

The closest prior art include Shtuchkin, et al. (US 20170277625 A1), hereinafter Shtuchkin, and Tsai, et al. (US 20180025503 A1), hereinafter Tsai. However, neither Shtuchkin nor Tsai, alone or in any reasonable combination, teach or suggest the whole of the amended features of of amended claim 1, and similarly amended claim 10 for at least the reasons set forth by Applicant.
In addition, Examiner cites the new reference Ikeda, et al., Provenance-based debugging and drill-down in data-oriented workflows, 2012 IEEE 28th International Conference on Data Engineering, pp. 1249-1252 (2012), hereinafter Ikeda, teaching debugging application workflows including a graphical user interface for displaying a diagram of the application workflow to be debugged. However, Ikeda does not teach or suggest the aforementioned features or otherwise cure the deficiencies of Shtuchkin and Tsai.
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1 and 11 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Shtuchkin, Tsai, and Ikeda and/or any other additional reference(s) would be improper to teach the claimed invention.
Therefore, the prior art rejections are withdrawn.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-10) recite “for testing a workflow and being operated by a tester, the workflow being a series of ordered work steps where a document is transferred between the ordered work steps, the ordered work steps including at least a first work step and a subsequent second work step, … comprising: a display; and … while the display displays the workflow in entirety including each of the ordered work steps: acquire personal setting information of a first user who is intended to execute a-the first work step of the workflow, wherein the acquired personal setting information of the first user includes a device ID uniquely identifying a device used by the first user, a display language for the device used by the first user, and a file storage location for the device used by the first user; display, on the display, a first simulation screen based on the personal setting information of the first user, the first simulation screen simulating a first screen as it would be displayed on … uniquely identified with the device ID in the acquired personal setting information of the first user as the first user executes the first work step of the workflow; acquire personal setting information of a second user who is intended to execute a-the second work step of the workflow, the second user different from the first user, wherein the acquired personal setting information of the second user includes a device -2-Application No. 16/213,072 ID uniquely identifying a device used by the second user, a display language for the device used by the second user, and a file storage location for the device used by the second user; and display, on the display, a second simulation screen based on the personal setting information of the second user, the second simulation screen simulating a second screen as it would be displayed on … uniquely identified with the device ID in the acquired personal setting information of the second user as the second user executes the second work step of the workflow, the second work step of the workflow to be executed by the second user following the execution of the first work step by the first user on the first screen, wherein in the workflow, the document is to be approved by multiple tiers of people, and each approval step is one of the ordered work steps of the workflow.” Claims 1-10, in view of the claim limitations, are directed to the abstract idea of testing a workflow of a series of ordered work steps where a document is transferred between the ordered work steps operated by a tester by displaying the workflow steps, wherein, in the workflow steps, the document is approved by people in approval steps of the ordered workflow steps of the workflow, acquiring setting information about a first user who executes a first work step of the workflow, a device ID, a language, and a file location, displaying a first simulation screen on which the first user executes the first work step of the workflow based on the acquired information, acquiring setting information about a second user who executes a second work step of the workflow, a device ID, a language, and a file location and displaying a second simulation screen on which a second user executes a second work step of the workflow following the execution of the first work step by the first user on the first screen.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of testing a workflow of a series of ordered work steps where a document is transferred between the ordered work steps operated by a tester by displaying the workflow steps, wherein, in the workflow steps, the document is approved by people in approval steps of the ordered workflow steps of the workflow, acquiring setting information about a first user who executes a first work step of the workflow, a device ID, a language, and a file location, displaying a first simulation screen on which the first user executes the first work step of the workflow based on the acquired information, acquiring setting information about a second user who executes a second work step of the workflow, a device ID, a language, and a file location and displaying a second simulation screen on which a second user executes a second work step of the workflow following the execution of the first work step by the first user on the first screen could all be reasonably interpreted as a human displaying a workflow with a pen and paper, a human mentally observing information, a human using judgement to analyze  the information to generate a simulation of performing the workflow, and a human displaying the steps in the simulated workflow either manually and/or using a pen and paper; therefore, the claims recite a mental process. Furthermore, as a whole, each of the limitations above manage testing workflow users in transferring and approving documents between people based on acquired information about a first user and second user who executes a first and second work step of the workflow and displaying the screen on which the first and second user executes the first and second work step of the workflow, which manages the personal human behavior of the first and second user executing the workflow while transferring and approving a document; therefore, the claims recite a certain method of organizing human activity. Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a]n information processing apparatus,” “a processor programmed to,” and “device” in claim 1 and “[a] non-transitory computer readable medium storing an information processing program that causes a computer,” “a display of the computer,” and “device” in claim 10;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Further, with respect to the “display” and “screen” elements, while displaying a screen as displayed may be interpreted to be abstract because the information displayed manages human behavior of the users performing the workflows and displaying can be performed manually with a pen and paper, when analyzed as an additional element, these features do not integrate the abstract idea into a practical application because they are no more generic computer components applying the abstract idea, and further, these features are merely performing data gathering, which is insignificant extrasolutionary activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Shtuchkin, et al. (US 20170277625 A1) at [0039], [0041], [0190]-[0191] (discussing the techniques of the invention are implemented by a general purpose processor or computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Additionally, with respect to the “display” and “screen” elements, while displaying a screen as displayed may be interpreted to be abstract because the information displayed manages human behavior of the users performing the workflows and displaying can be performed manually with a pen and paper, when analyzed as an additional element, these features are not sufficient to amount to significantly more than an abstract idea because they are no more generic computer components applying the abstract idea, and further, these features are merely performing data gathering, which is insignificant extrasolutionary activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623